SCHEB, Acting Chief Judge.
Steven Washington appeals from the summary denial of his motion for post-conviction relief filed under Florida Rule of Criminal Procedure 3.850.
Washington’s motion is a successive motion for relief based on grounds similar to those raised in prior motions. The trial court correctly found that Washington failed to demonstrate any justification for this successive motion. The trial court’s denial was accompanied by records, including a 1986 order detailing a series of motions for post-conviction relief commencing in 1966 and continuing to date.
The trial judge’s order now before us was entered February 25, 1988. It denied Washington’s latest motion for post-conviction relief and advised him that the filing of a similar motion raising the same grounds would subject the defendant to contempt of court. This remains a viable option for litigants who abuse the procedures set forth in rule 3.850.
We approve the trial court’s order and affirm the trial court’s denial of Washington’s motion. See Witt v. State, 465 So.2d 510 (Fla.1985).
RYDER and HALL, JJ., concur.